DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, sub-group 1A, claims 1-10, in the reply filed on 11/25/20 is acknowledged.  The traversal is on the ground(s) that no undue burden would be placed on the Examiner to examine all pending inventions since the claimed inventions contain the presence of similar claim elements.  This is not found persuasive because although the subject matter of the claims has similarities, the additional limitations would place an undue burden on the Examiner.  However, should the elected claims be deemed allowable, a rejoinder of the withdrawn claims would be considered if the withdrawn claims contain the allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 3, 4 and 7 are objected to because of the following informalities:  
Claim 3 depends on itself. Examiner interprets claim 3 to depend on claim 2.
Claim 3, line: 2 recites “an second die”, should be “a second die”.
Claim 4 depends on itself.  Examiner interprets claim 4 to depend on claim 3.
.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. (US 2009/0086391).

Regarding claim 1, Gauthier discloses an integrated circuit device comprising: 
a first die having a first body, the first body comprising a passive region and an active region; 
a first contact pad exposed to a surface of the first body, the first contact pad configured to connect to a first supply voltage (108, Fig. 1; 220, Fig. 2 and paragraphs 0019-0026); 

a first charge-sensitive circuitry formed in the first body and coupled between the first contact pad and the second contact pad (124, Fig. 1; 208, Fig. 2 and paragraphs 0019-0026); and 
a first RC clamp (116, Fig. 1; 204, Fig. 2 and paragaphs 0019-0026) formed in the first body and coupled between the first contact pad and the second contact pad, the first RC clamp comprising: 
at least two BigFETs coupled between the first contact pad and the second contact pad (104A, 104B, Fig. 1; 216A, 216B, Fig. 2 and paragraphs 0019-0026); and 
a trigger circuitry coupled in parallel to gate terminals of the at least two BigFETs (128, Fig. 1; 212, Fig. 2 and paragraphs 0019-0026).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2009/0086391).

Gauthier discloses the integrated circuit device of claim 1, as mentioned above.  Gauthier does not disclose wherein the first body comprises: a plurality of FEOL layers including an oxide layer, the oxide layer forming a gate oxide layer of a first BigFET of the at least two BigFETs.  However, such broad generalization of forming a gate oxide layer would be deemed obvious to one of ordinary skill in the art at the time of filing.


Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3 and 4, there is no teaching or suggestion in the art of record disclosing the integrated circuit device of claim 2 further comprising a second die having a BigFET in an RC clamp that has an oxide gate layer thicker than the gate oxide layer of the first BigFET.  Claim 4 appears to depend on claim 3.

Regarding claims 5 and 6, there is no teaching or suggestion in the art of record disclosing the integrated circuit of claim 1 further comprising a diffusion guard ring separating a first BigFET of at least two BigFETs from a second BigFET of at least two BigFETs.  Claim 6 depends on claim 5.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/13/21